DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/14/2022.  Claims 1-2, 7, 9-11 and 13 are currently amended. Claim 6 is cancelled. Claims 1-5 and 7-13 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 7 and 13, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for verifying the delivery of home care treatment to a patient by

CLAIM 1:
extracting, by a processor, data from an electronic medical billing application including at least a provider name, a location of treatment, a date of treatment, a patient name, and a code for a healthcare condition of the patient; 

extracting, by a processor data from a health record application including at least a provider name, a location of treatment, a date of treatment, and a patient name, and an encounter audio file with keywords describing the healthcare condition of the patient; 

obtaining biometric information from the health record application identifying the provider of the treatment; 

determining whether the data extracted from the electronic medical billing application matches the data extracted from the health record application; 

verifying the code for the healthcare condition matches the keywords describing the healthcare condition in the encounter audio file; and 

verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider.

CLAIM 7:
invoking a health record application on a smart device by a provider of home care;

identifying a provider using a unique identification to access the health record application; 

entering data to the health record application via a user interface on the smart device, wherein the data includes at least a provider name, a patient name, and an encounter audio file with keywords describing a healthcare condition of the patient; 

determining a date and time that the data is entered into the health record application

determining a location of the smart device using a location-based module; and

verifying the provider with biometric data stored in the health record application and verification biometric data; and

linking the provider identification, date, time, and location to the data stored in the health record application wherein the provider identification, date, time, and location can be verified, wherein the provider enters a code for the healthcare condition of the patient into an electronic medical billing application.

CLAIM 13:
extracting, by a processor, data from an electronic billing application including at least a provider name, a location of the delivery, a date of the delivery, a customer name, and a code associated with the customer;

extracting, by a processor data from a delivery application including at least a provider name, a location of the delivery, a date of the delivery, a customer name, and an encounter audio file with keywords describing information of the code associated with the customer;

obtaining biometric information from the delivery application identifying the provider of the delivery;

determining whether the data extracted from the electronic billing application matches the data extracted from the delivery application; 

verifying the code matches the keywords in the encounter audio file; and

verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims recite and are directed to an abstract idea.  More specifically, independent claims 1, 7 and 13 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to verifying the delivery of home healthcare treatment to a patient is provided by determining and verifying provider data which is certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1 recites “verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider”; claim 7 recites “linking the provider identification, date, time, and location to the data stored in the health record application wherein the provider identification, date, time, and location can be verified” and claim 13 recites “verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 7 and 13 but further describe the elements and/or recite field of use limitations. For example, claim 2 recites the health record application stores the encounter audio file from the provider which is merely information and therefore, is directed to the same abstract idea identified for independent claim 1. Claim 3 recites the biometric information includes a voice print which is merely information and therefore, is directed to the same abstract idea identified for independent claim 1. Claim 4 recites verifying the biometric information which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 5 recites the biometric information is a confirmation receipt audio file which is merely information and therefore, is directed to the same abstract idea identified for independent claim 1. Claim 8 recites the location-based module comprises satellite navigation which is an additional element considered in subsequent steps of the 101 analysis. Claim 9 recites the data entered to the encounter audio file includes notes which is merely information and therefore, is directed to the same abstract idea identified for independent claim 7. Claim 10 recites the biometric data comprises a voice input from the encounter audio file which is merely information and therefore, is directed to the same abstract idea identified in independent claim 7. Claim 11 recites the data comprises text generated from the encounter audio file which is merely information and therefore, is directed to the same abstract idea identified in independent claim 7. Claim 12 recites the health record application comprises an electronic health record which is an additional element considered in subsequent steps of the 101 analysis.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a processor, an electronic medical billing application, an audio file, satellite navigation, an electronic health record, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0037]-[0040] of applicant's published application (US 2020/0111548) recites that the system/method is implemented using a smart device that may include, for example, an internet enabled cellular phone (including an iPhone, a Galaxy, a Note, a Pixel, or the like), an internet enabled tablet (such as an iPad, a Surface, a Kindle, or the like), a laptop computer, an Internet of Things enable device, or the like which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/14/2022.

4.1.	Applicant argues, on pages 6-12 of the response, that even if, for the sake of argument, Applicant’s claims recite an abstract idea, the claims are patent-eligible because the claims, as a whole, are not directed to the alleged abstract idea as they integrate the alleged judicial exception into a practical application and provide an improvement in a technical field; the pending claims are analogous to the patent-eligible claims of Example 42 from the 2019 Subject Matter Eligibility Guidance; and the pending claims recite significantly more than the abstract idea itself.
In response, it is submitted that the claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., managing home healthcare services) by using well-known general purpose computers to perform routine and conventional functions (e.g., processing information). Moreover, the alleged improvements of applicant's claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, the claims recite a general purpose computer (i.e., processor) without any limitations claiming that the general purpose computer has been improved, such as, by making the general purpose computer operate faster, improving the general purpose computer's data storage capabilities, etc. In other words, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
Moreover, the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. 
Furthermore, it is noted that the patent-eligible claims in Example 42 of the 2019 PEG are directed to a “Method for Transmission of Notifications When Medical Records Are Updated” and the background details a technological problem (i.e., records from remote disparate systems cannot be timely shared or consolidated due to various format inconsistencies attributed to these disparate systems). To solve this technological problem, Example 42 recites limitations that collect, convert and consolidate information into a standard format with subsequent real-time notifications when this occurs. Thus, while Example 42 recites an abstract idea, the abstract idea is integrated into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, it is submitted that applicant’s pending claims are not directed to converting disparate data into a standardized format; providing a technological solution to a technological problem; or a technological improvement per se. Rather, it is reiterated that the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools; and aside from the incidental use of well-known computer technology (e.g., general purpose computer technology) to, for example, automate well-known manual activities (i.e., extract data, obtaining information, determining data matches, verifying codes and verifying information, etc.), Applicant’s claimed invention could be reasonably and practically performed with pen and paper and/or in the human mind using observation, evaluation, judgment and/or opinion.
Lastly, the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a processor, an electronic medical billing application, an audio file, satellite navigation, an electronic health record, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106).
As such, it is respectfully submitted that the pending claims are directed to an abstract idea, do not integrate the abstract idea into a practical application, do not recite significantly more than the abstract idea itself and thus, are not patent-eligible under 35 U.S.C. § 101, as set forth above and in previous office actions and incorporated herein.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686